Citation Nr: 1750206	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary rating for convalescence due to bilateral surgical fasciotomies.


REPRESENTATION

Veteran represented by:	Elizabeth A. Tarloski, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1994 to August 1995.

The matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In September 2012, the Board remanded the case for additional development.

A subsequent Board decision of July 2015 denied the Veteran's claim for entitlement to a temporary total rating for convalescence due to bilateral surgical fasciotomies.  A January 2017 order of the United States Court of Appeals for Veterans Claims (Court) implemented a January Joint Motion for Remand (JMR), vacating and remanding the July 2015 Board decision that denied entitlement to a temporary total rating for convalescence due to bilateral surgical fasciotomies.  As such, the issue of entitlement to a temporary total rating is again before the Board

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a temporary total rating for convalescence due to bilateral surgical fasciotomies.  In light of the points raised by the JMR and the Board review of the claims file, additional development is warranted.

In the JMR, the parties asserted that the Board erred in determining that February 2013 VA examination was adequate.  See January 2017 JMR.  The JMR noted that the Board determined that the Veteran's lower leg symptoms were less likely than not caused by or aggravated by her service-connected disabilities, based in part on the February 2013 examiner's opinion that "[t]he time of symptoms, examinations and treatments contained in the claims file [. . .] indicates no correlation between [the Veteran's] leg symptoms and the other service-connected diagnoses."  See February 2013 VA examiner's opinion.  The JMR noted that the Board relied upon the aforementioned VA opinion which failed to address pertinent VA medical evidence which may suggest otherwise.  Furthermore, the JMR noted that the February 2013 opinion remains unclear as to how if "compartment syndrome is caused by stressful activity," and limiting physical activity makes compartment syndrome less likely, as the examining physician posited as rationale for his opinion, it reasonably follows that the Veteran's "service-connected conditions would lead to less physical activity."  The JMR reported that the examining physician identified no evidence of record to support his opinion that the Veteran's in-service physical activity was in any way curbed.  See id.

In light of the JMR's findings that the February 2013 VA opinion should be clarified and, moreover, supplemented with a sufficient rationale, the Board finds that a new VA examination and opinion is warranted.  As instructed in the JMR, a new medical examination and opinion must include a sufficient rationale, regarding the etiology of lower leg symptoms, or compartment syndrome of the anterior tibial region.  Likewise, it must address potentially material medical evidence of record, including the June 2007 and June 2008 VA medical rehabilitation notes as well as the December 2007 addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's lower leg symptoms, or compartment syndrome of the anterior tibial region.  The claims file must be made available and reviewed, and noted as such, by the examiner.
After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

(a)  Is it as likely as not (50 percent probability) that the Veteran's lower leg symptoms, diagnosed as bilateral compartment syndrome of the anterior tibial region (for which the Veteran underwent bilateral surgical fasciotomies in September 2006), were/was caused or aggravated by any of the Veteran's service-connected disabilities?  

In the context of the question posed, the examiner must consider the service-connected disabilities of: degenerative disc disease of the lumbar spine; degenerative joint disease of the right ankle; degenerative joint disease of the left ankle; residuals of a left foot stress fracture; and residuals of a right foot stress fracture with hallux valgus and degenerative arthritis.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's and other lay contentions.  The examiner is advised that the Veteran is not only credible but also competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

2.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue on appeal.  If the benefit sought is not granted in full, the AOJ should furnish the Veteran and her attorney with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


